Citation Nr: 1227973	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  10-22 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In the December 2009 decision, the RO addressed the Veteran's claim as one for entitlement to service connection for PTSD.  Upon review of the record, the Board has expanded the issue to include entitlement to service connection for an acquired psychiatric disorder other than PTSD, as indicated in the statement of issues above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue decided herein.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat.
2.  There is no credible supporting evidence of an in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In letters dated October and November 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection, including what part of the evidence he was to provide and what part VA would attempt to obtain for him.  The Veteran was also provided with the required notice under Dingess/Hartman outlined above.  Thereafter, the claim was adjudicated in December 2009, and a statement of the case was issued in May 2010, along with a supplemental statement of the case in May 2012.  The Board finds that VA has complied with the VCAA notification requirement.

With respect to VA's duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that identified treatment records have been associated with the claims file.  Further, the Veteran's written statements and a statement from his representative are of record.  The Veteran has not been afforded an examination on the issue decided herein.  However, as discussed below, the record does not contain sufficient evidence for the RO to attempt to verify the claimed in-service stressors.  Specific to a claim for service connection for PTSD, a verified stressor is necessary to establish the link between the Veteran's current disability and an in-service event.  In the absence of such a link, an examination of the Veteran is not warranted in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In a November 2009 written submission, the Veteran reported receiving mental health treatment from various private providers following his separation from service.  The claims file contains the records from the listed VA Medical Center doctor, as well as several written submissions from the Veteran's current private treatment provider, Dr. L.  The medical records from the other listed providers are not associated with the Veteran's claims file.  However, as evidenced by the October 2009 VCAA letter, the Veteran received a VA Form 21-4142 for release of medical records from non-VA medical centers.  A release for this information is not of record.  Accordingly, the Board finds that VA took the necessary steps under the VCAA to provide the Veteran with the necessary assistance in regard to any private medical records.

The Board recognizes that the RO did not submit the Veteran's claimed stressors to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  In letters dated October and November 2009, the RO asked the Veteran to provide information regarding his stressors to facilitate stressor verification.  However, as discussed below, the Veteran did not submit information sufficient to corroborate the claimed stressors.  Accordingly, the Board finds that VA took the necessary steps under the VCAA to provide the Veteran with the necessary assistance in regard to attempts to verify his claimed stressors.

The Board finds that VA has complied with the VCAA assistance requirement.

Based on the foregoing reasons, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection for VA compensation purposes may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after service when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39843, 39852 (July 13, 2010).  The revised regulations pertaining to PTSD, which are for application in this case, no longer require the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations, when certain requirements are met.  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that in-service stressors led to the post-service onset of his PTSD.  In his initial stressor statement submitted with his claim in September 2009, the Veteran reported that he currently has intrusive thoughts about his time as a drill sergeant at Fort Leonard Wood, where he trained and sent off young troops for combat.  His additional November 2009 stressor statement indicated that he felt guilt over this situation, wondering if he trained the troops sufficiently.  In another incident listed in the attachment to his November 2009 stressor statement, the Veteran reported that during basic training, he experienced a simulated artillery explosion, becoming a simulated casualty, in a basic training exercise.

The Veteran's service personnel records show that the Veteran was a drill sergeant stationed in Fort Leonard Wood, Missouri.  A review of the service personnel records and the Veteran's DD-214 are negative for evidence of combat exposure.

The Veteran's service treatment records show that he was psychiatrically normal at entry and separation.  He indicated experiencing depression or excessive worry on the pre-induction report of medical history in February 1966, and the examiner noted that he had a nervous stomach.  In the separation examination report of medical history in March 1968, the Veteran did not indicate any depression, excessive worry, or nervous trouble of any sort.

The Veteran established mental health treatment with VA in March 2009.  The VA treatment records show treatment for diagnoses of dysthymic disorder and anxiety; these records do not contain a diagnosis of PTSD.

In an October 2009 private treatment report, the Veteran's private mental health provider, Dr. L, indicated that the Veteran had been followed since May 12, 2004 and that the Veteran had a prior history of at least ten years of treatment for anxiety and panic, which began in service.  Dr. L also noted the Veteran's claimed stressors and stated that the Veteran's constant anxiety and fear resulting from his military service has "caused [the Veteran] to have Post Trauma Stress Disorder," with symptoms including flattened affect, circumstantial speech, frequent panic attacks, and difficulty in understanding complex instructions.  He determined that based on the Veteran's symptomatology, he presented with a disability of 70% when compared to other Veterans.

In October and November 2009 letters, the RO asked the Veteran to provide specific details related to his stressors, including dates of the incidents within a two-month date range and specifics about the incidents.

In December 2009, the RO made a Formal Finding that all procedures to obtain the necessary information to verify the Veteran's claimed stressors had been followed, and any further attempts would be futile.  The RO documented the specific efforts made to obtain the necessary information to corroborate the claimed stressors.

In the Veteran's January 2010 notice of disagreement, he again noted his guilt over his role as a drill sergeant.  He noted that his position was very stressful and that he was full of doubt over how well he performed in that role.  He reiterated these feelings in his appeal to the Board (VA Form 9) filed in May 2010.

In a May 2010 private treatment report, Dr. L indicated that the Veteran "satisfies all of the criteria for 100% disability and unemployablity."

As a preliminary matter, the Veteran has not alleged, and the evidence does not suggest, that he engaged in combat with the enemy or that his alleged stressor is combat related.  Further, the recent amendments to the regulations regarding verification of PTSD stressors apply only to claims involving hostile or terrorist activity, and based on the evidence of record, do not apply here.  38 C.F.R. § 3.304(f)(3).  As such, the Veteran cannot establish the occurrence of a stressor on the basis of his assertions alone; rather, credible evidence corroborating the occurrence his claimed in-service stressors is required.  See Doran v. Brown, 6 Vet. App. 283, 289-90 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors (except as provided in matters involving exposure to fear of hostile military or terrorist activity).  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Based on the evidence of record, the Board finds that service connection is not warranted for PTSD.  While the record reflects a diagnosis of PTSD by the Veteran's private treatment provider, Dr. L, the Veteran has not provided sufficient information regarding his claimed stressors.  As such, the RO could not verify the claimed stressors.  The RO requested additional information to attempt to verify the Veteran's stressors on two separate occasions.  As the record does not contain credible supporting evidence that the claimed in-service stressors occurred, the claim fails to satisfy this requirement element for service connection, and consideration of the remaining elements is therefore unnecessary.  See Coburn, supra.  Accordingly, the claim for service connection must be denied.

After a review of the entire record, the Board concludes that the preponderance of the evidence is against a finding for service connection for PTSD.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

As explained above, the Board has expanded the issue to include entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Clemons, supra.  In this case, the evidence of record shows that the Veteran was treated at the VA Medical Center in St. Louis for diagnoses of dysthymic disorder and anxiety beginning in March 2009.  In an August 2009 VA treatment record, the Veteran indicates that he believes his anxiety symptoms stem from his service experiences.  Further, in a November 2009 written submission, the Veteran notes panic attacks that started after his separation from the military, later turning to depression.  In light of the expanded claim, the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is remanded to provide the Veteran with appropriate notice, to obtain additional pertinent treatment records, and to afford the Veteran a VA examination in order to determine the nature and etiology of any acquired psychiatric disorders present during the pendency of this claim.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran and his representative should be provided with all required VCAA notice in response to the claim for service connection for an acquired psychiatric disorder other than PTSD.  A copy of the notice letter should be included in the claims file.

2.  Undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim on appeal, including sending the Veteran a letter asking him to provide a release for any available medical records from private treatment providers.  If a release is received, the RO or the AMC should request any treatment records pertinent to the Veteran and associate them with the claims file.

3.  Then, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist with sufficient expertise to determine the nature and etiology of any acquired psychiatric disorder present during the pendency of the claim.  The claims file and a copy of any pertinent records in Virtual VA should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether the Veteran has a diagnosis of an acquired psychiatric disorder that is consistent with the criteria outlined in the DSM-IV.

If so, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder is related to the Veteran's military service.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the opinion cannot be provided.

4.  Then, any issues on appeal should be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished with a supplemental statement of the case, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


